Citation Nr: 1701332	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  10-16 702	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ali, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to April 1971. This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss.  

A Board videoconference hearing was held in April 2013 before the undersigned.  A transcript is associated with the claims file.

The Board notes that the case was previously before the Board in July 2013 and remanded for additional development.  The Board also remanded the issue of entitlement to service connection for tinnitus, which was granted in an April 2016 rating decision.  As the appeal was granted in full, it is no longer before the Board.


FINDING OF FACT

On November 10, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

 
ORDER

The appeal seeking entitlement to service connection for bilateral hearing loss is dismissed.




		
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


